DETAILED ACTION
This communication is responsive to the application # 16/632,267 filed on April 10, 2020. By preliminary amendment Claims 1-6 are pending and are directed toward MACHINE LEARNING SYSTEM FOR VARIOUS COMPUTER APPLICATIONS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zhang et al. (US 2018/0165554, priority Dec. 9, 2016), hereinafter referred to as Zhang.
As per claim 1, Zhang teaches a machine learning system for various computer applications enabling text mining ([0005], Zhang ) to detect defects or anomalies in an authentication, transaction or operation carried out by the application ([0496], Zhang ) comprising:
a hardware and software arrangement forming a pre-processing system (In particular, a linear classifier is first trained on the labeled data, ([0048], Zhang);
a hardware and software arrangement forming a recurrent neural network of the long- and short-term memory (LSTM) type ([0509], Zhang ), alone or in combination with an algorithm for statistical learning of the decision tree type ([0523], Zhang ), and leading to a processing model of aggregated enriched data from the pre-processing system ([0198], Zhang );
a hardware and software arrangement for the injection of aggregated enriched data from the pre-processing system into the neural network ([0097], Zhang ),
a hardware and software arrangement to validate the authentication, operation or transaction based on the results obtained at the output of the neural network ([0040], Zhang );
characterized in that wherein the recurrent neural network of the LSTM type comprises at least two recurring layers ([0269], Zhang ) and a Logistic Regression Classifier positioned above the last recurrent layer ([0053], Zhang ), the Logistic Regression Classifier takes into account the time elapsed between two authentications, operations or transactions during its implementation ([0046], Zhang ).
As per claim 2, Zhang teaches the system according to claim 1, wherein the hardware and software arrangement for validating the authentication, operation or transaction is parameterized with a Jaccard Index matrix in order to measure the degree of similarity between the output data of a first neural network of the LSTM type with those originating from a hardware and software arrangement format a second neural network for statistical learning of the type of decision tree and to validate the results of one of the two neural networks (there may be several types of proximity measures that are appropriate for a given type of data. For example, Manhattan (Ll) distance can be used for Euclidean data, while the Jaccard measure is often employed for documents. ([0035], Zhang).
As per claim 3, Zhang teaches the system according to claim 1, wherein the system is used for a computer application allowing the risk prediction from the detection of fraud in the operations of authentication of electronic memory objects containing in a zone Secret information used to authenticate the object and its bearer ([0739], Zhang ).
As per claim 4, Zhang teaches the system according to claim 1, wherein the hardware and software arrangement forming a recurrent neural network driving an LSTM type model uses a GPU ([0546], Zhang).
As per claim 5, Zhang teaches the system according to claim 1, wherein the hardware and software arrangement forming a pre-processing system comprises: at least one first database containing at least one set of sequential patterns of raw data relating to said computer application, a hardware and software arrangement forming at least one second database containing at least one set of external data a hardware and software arrangement for enriching the raw data by the external data, a hardware and software arrangement for aggregating the enriched data ([0020], [0105], Zhang ).
As per claim 6, Zhang teaches the system according to claim 1, wherein the pre-processing system uses multi-threading ([0133], Zhang ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492